Exhibit 10.21

POWERSECURE INTERNATIONAL, INC.

Summary Sheet of Compensation of Non-Employee Directors

As of March 1, 2016

 

Director Fees:    Cash retainer of $50,000 per year, plus per meeting fee
(excluding regular quarterly meetings) of $2,000 per meeting. Board Chairman
Fees:    $15,000 per year Committee Chairman Fees:    $7,500 per year
Committee Membership Fees:    $7,500 per year per Committee Stock Awards:    New
Non-Employee Directors: Upon initial election or appointment, a new non-employee
director receives a number of restricted shares of Common Stock equal to $50,000
divided by the closing sale price of the Common Stock on the date of initial
election or appointment (or, if such date is not a trading day, on the first
trading day thereafter) as reported by the New York Stock Exchange, vesting on
(i) if the new director is elected by stockholders at an annual meeting of
stockholders for a three year term, on the last full day of such new director’s
term, and (i) for all other new directors, on the third anniversary of election
or appointment.    Continuing Non-Employee Directors: On the date of each Annual
Meeting of Stockholders, each continuing non-employee director receives a number
of restricted shares of Common Stock, or restricted stock units (RSUs) that may
be settled at a date after vesting , or a combination of restricted shares and
RSUs, at the election of such director, equal to $50,000 divided by the closing
sale price of the Common Stock on the date of initial election or appointment as
reported by the New York Stock Exchange, vesting in four equal quarterly
installments commencing three months after the Annual Meeting.